--------------------------------------------------------------------------------

Exhibit 10.29(d)
 
 
THIRD AMENDMENT
 
 
            This Third Amendment is dated as of July 19, 2007 by and between The
Vail Corporation (d/b/a Vail Associates, Inc.) (“VA”) and William A. Jensen
(“Executive”). 
 
 
RECITALS
 
 
            A.        VA and Executive are parties to that certain Employment
Agreement, dated as of May 1, 1997, as amended by the First Amendment, dated as
of August 1, 1999, and the Second Amendment, dated as of July 22, 1999
(collectively “Employment Agreement”), whereby Executive agreed to render
certain services and serve in the employ of VA under the terms and conditions
provided for in the Employment Agreement; and
 
 
            B.         VA and Executive wish to amend certain terms and
conditions of the Employment Agreement as hereinafter provided.  All terms not
defined herein shall have the meaning given in the Employment Agreement.
 
 
COVENANTS
 
 
            NOW THEREFORE, the parties agree hereto as follows:
 
 
         1.         Section 2(g) is hereby amended to add the following language
as a new paragraph after the fifth full paragraph of Section 2(g):
 
 
“Notwithstanding the foregoing, Executive shall have the right to purchase VA’s
interest in the Residence at any time during the term of the Employment
Agreement by providing VA notice of such intent to purchase.  Upon closing of
the purchase of VA’s interest in the Residence by Executive, VA shall be
entitled to receive its proportionate share of the appraised price, net of
actual normal and customary closing costs incurred in connection with such
purchase (e.g. title insurance premiums, transfer taxes, etc.) and material home
improvements, each in accordance with the terms set forth herein.”
 
 
          2.             This Third Amendment shall be binding upon Executive,
his spouse as acknowledged and agreed below, and the heirs, estate and personal
representatives of Executive.  This Third Amendment shall run with the Residence
and shall survive the termination or expiration of the Employment Agreement. 
This Third Amendment may be disclosed to all persons and entities as necessary
to enforce its terms or as may be required by law, including without limitation
proxy statements of VA’s parent company or otherwise, and VA, in its sole and
absolute discretion, may record this Third Amendment in the office of the Clerk
and Recorder of Eagle County, Colorado.
 
 
          3.              All other terms and conditions stated in the
Employment Agreement shall remain in full force and effect.  To the extent there
is any conflict between the terms of this Third Amendment and the terms of the
Employment Agreement, the terms of this Third Amendment shall control. 
 
 
            IN WITNESS whereof, the parties have executed this Third Amendment
as of the day first written above.
 
 
EXECUTIVE:                                                            THE VAIL
CORPORATION (d/b/a VAIL ASSOCIATES, INC.)
 
 
/s/ William A. Jensen______               By:  /s/ Robert A.
Katz                                  
 
William A. Jensen                       Name:     Robert A.
Katz                                                                           
                   Its:       CEO                                              
 
 


 
 
ACKNOWLEDGED AND AGREEMENT BY CHERYL S. ARMSTRONG-JENSEN.
 
 
I, Cheryl S. Armstrong-Jensen, acknowledge that although I am not a party to the
Employment Agreement or this Third Amendment, I specifically agree that, in
connection with any ownership interest that I may have or hereafter acquire in
the Residence, I will be bound by the terms of this Third Amendment and agree to
cooperate with VA and Executive such that the terms of this Third Amendment may
be fully performed for the benefit of VA.
 
 
   /s/ Cheryl S. Armstrong-Jensen                             
Date:     7/19/07                                 
 
 
Cheryl S. Armstrong-Jensen
 

 